I concur in the opinion of WILLARD BARTLETT, J., but as to the claim of the appellants that they are exempted from the provision of the usury laws by section 74 of the Banking Law, I have this to add: The claim is that the business of loaning money of itself constitutes the lender a private banker, and Matter of SamuelWildes' Sons (133 Fed. Rep. 565) is cited to support the contention. If this definition of a private banker is accepted, I am of the opinion that the immunity afforded by the statute to such bankers is a denial of the equal protection of the law guaranteed by the Federal Constitution. Undoubtedly classification in state legislation does not render the legislation invalid, but to justify a classification there must be "enough reason for it to support *Page 533 
an argument, even if the reason is unsound." (People ex rel.Farrington v. Mensching, 187 N.Y. 8, 22; Matter of City ofNew York, 190 id. 350.) The exemption of incorporated banks and individual bankers as defined by the statute may be upheld on the ground that the conduct of such banks or bankers is regulated by law and is under the supervision of the banking department, while they are also subject to restrictions not imposed on private persons. But an enactment that prescribes that a person who commits a single specified act commits a crime, while another who does the same thing habitually as a business is not guilty, is utterly devoid of reason to support the distinction. Legislation cannot prescribe that the professional pickpocket or burglar shall be exempt from punishment, while one who commits a single act of either character is guilty of a crime. A law to the contrary is valid — professional criminals can be punished more severely for an offense than other persons. (People v.Sickles, 156 N.Y. 541.)
GRAY, HISCOCK, CUDDEBACK, HOGAN and MILLER, JJ., concur with WILLARD BARTLETT, J., and CULLEN, Ch. J.
Judgment of conviction affirmed.